Citation Nr: 1715368	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for left ventricular hypertrophy.

5.  Entitlement to service connection for a respiratory disability, to include sinusitis, bronchitis, and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1982 to March 1988.  He had additional service in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board and the issues currently on appeal were remanded for additional development in November 2012, November 2014, and April 2016.  The case has now been returned to the Board for further appellate action.

The record reflects that the Veteran has various respiratory diagnoses.  As such, the claim has been recharacterized on the title page to reflect entitlement to service connection for any respiratory disability diagnosed during the appeal period.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.





REMAND

The Board regrets any further delay in adjudicating these claims, but finds that the appeal must again be remanded due to non-compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The Veteran asserts that his various disabilities were caused or aggravated by his active duty and/or Reserve service.  In general, service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson, 7 Vet. App. at 471.  Moreover, even for veterans who have achieved "veteran" status through a prior period of active service and claim a disability incurred only during a different period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  See also Donnellan v. Shinseki, 24 Vet.App. 167, 171 (2010) (the presumption of aggravation is not applicable to ACDUTRA service unless claimant is service-connected for a disability for such period of ACDUTRA).  There must be an entrance examination prior to the specific period of ACDUTRA OR INACDUTRA in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-46. 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanently worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan, 24 Vet. App. at 174.  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Id. at 175.

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

The case at hand is complicated as the Veteran had many periods of ACDUTRA and INACDUTRA service with the Reserves over many years.  He further contends that some of his Reserve service involved a special status other than ACDUTRA or INACDUTRA service.  However, he has not identified any particular period of Reserve service wherein his claimed disorders had their onset or aggravation.

The AOJ initially obtained an examination of the Veteran in October 2006 wherein the examiner attempted to answer the question as to whether any of the Veteran's conditions occurred during ACDUTRA or INACDUTRA service.  The examiner indicated that such an answer could not be provided without resort to speculation, which is an insufficient answer.  See generally Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (examination opinion should clarify whether an inability to come to conclusion was based on all "procurable and assembled data." and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, this case has been remanded on multiple occasions in an attempt to obtain an adequate opinion.

In the last remand dated April 2016, the Board directed the AOJ to "Provide the VA examiner a list of all active duty, ACUDTRA [sic] and INADUCTRA [sic] periods" prior to answering the proposed questions.  (emphasis original).  The record does not reflect that the AOJ provided the July 2016 VA examiner with the Veteran's active duty, ACDUTRA and INACDUTRA dates and the examination report does not reflect an understanding of the different periods of service.  As such, the examination report must be returned as inadequate.

Notably, the Veteran's exact periods and type(s) of Reserve service are difficult to ascertain due to the duty training records provided through the Defense Personnel Records Information Retrieval System (DPRIS).  The Board has recently become aware of the possibility that more precise records may be available from the Defense Finance and Accounting Service (DFAS) that could be used to verify the Veteran's various duty status' through his Master Military Pay Account (MMPA).  On remand, the AOJ should attempt to obtain the Veteran's MMPA if available and/or existing.

Thereafter, the AOJ must once again obtain opinion to the questions initiated by the AOJ at the inception of the appeal.  Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Take additional action to verify the dates of the Veteran's ACDUTRA and INACDUTRA and any other type of Reserve service by contacting the Defense Finance and Accounting Service (DFAS) and requesting the Veteran's Master Military Pay Account (MMPA).  The AOJ must document all steps taken to obtain this record.

2.  Thereafter, refer the entire record to an appropriate physician to address the medical opinions set forth below.  The need for additional examination is left to the discretion of the examiner.

Provide the VA examiner a list of all active duty, ACDUTRA and INACDUTRA periods. 

The VA physician must provide the following opinions:

   a. the examiner should identify the earliest manifestations of right shoulder bursitis, rotator cuff tear and arthritis and provide an opinion, for each diagnosed right shoulder disability, as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during active service from July 1982 to March 1988 or is otherwise related to this period of active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period active duty for training (ACDUTRA) or by any injury sustained during a period of inactive duty for training (INACDUTRA);

   b. identify the earliest manifestations of hypertension and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its onset during active service from July 1982 to March 1988, or within one year following separation from service, or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA or by any injury sustained during a period of INACDUTRA;

   c. identify the earliest manifestations of diabetes mellitus and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus had its onset during active service July 1982 to March 1988, or within one year following separation from service, or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA or by any injury sustained during a period of INACDUTRA;

   d. identify the earliest manifestations of left ventricular hypertrophy with mitral valve sclerosis and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during active service from July 1982 to March 1988, or within one year following separation from service, or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA or by any injury sustained during a period of INACDUTRA;

   e. identify the earliest manifestations of sinusitis/allergic rhinitis/bronchitis and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during active service from July 1982 to March 1988, or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA or by any injury sustained during a period of INACDUTRA.

The examiner is advised that under the law, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened. 

In providing these opinions, the examiner's attention is directed towards the following evidence:
* a January 1982 self-report of a medical history of bronchitis and an October 1983 service treatment record reflecting treatment for an upper respiratory infection;
* a July 1983 treatment record reflecting an assessment of right shoulder bursitis;
* a July 1987 treatment record reflecting a blood pressure reading of 140/92;
* a September 1988 Report of Medical History wherein the Veteran denied a history of sinusitis, hay fever, and a painful or "trick" shoulder;
* a January 1989 Report of Medical Examination noting elevated blood pressure at 142/90;
* blood pressure checks in 1990 with an assessment of labile hypertension;
* an August 1990 Report of Medical History wherein the Veteran denied a history of sinusitis, hay fever, and a painful or "trick" shoulder;
* an August 1992 Report of Medical History wherein the Veteran denied a history of sinusitis, hay fever, and a painful or "trick" shoulder;
* a January 26, 1993 private treatment record reflecting a diagnosis of hypertension;
* a May 1993 Report of Medical History wherein the Veteran denied a history of sinusitis, hay fever, and a painful or "trick" shoulder;
* a May 4, 1993 echocardiogram (a week after a period of ACDUTRA) reflecting an impression of mild left ventricular hypertrophy with normal systolic function and moderate mitral sclerosis associated with trivial mitral regurgitation;
* a February 1994 Report of Medical History wherein the Veteran denied a history of sinusitis, hay fever, and a painful or "trick" shoulder;
* an August 1999 narrative summary noting hypertension well controlled with elevated fasting blood sugars founds in January 1999;
* a history of the Veteran being diagnosed with diabetes mellitus in January 1999, as reflected in a July 2002 narrative summary from service with the Veteran being placed on physical profile due to report of poorer glucose control resulting from a diminished exercise regimen and noncompliance with diet;
* a May 2003 letter from Dr. Pandolfi noting that the Veteran's blood pressure was well controlled;
* a June 2003 letter from Dr. Pandolfi noting that control of diabetes mellitus improved with diet;
* a November 2009 letter from the Veteran asserting that, as a reservist on active duty, he had several incidents of his blood sugar levels dropping very low and overheating (which the Board accepts as true for purposes of this opinion although not documented);
* a March 2005 private medical record showing treatment for sinusitis;
* an October 2006 VA examination report noting findings of right clavicular spurring, and minimal LVH; and
* the more recent treatment records reflecting diagnoses of incomplete tear of rotator cuff and subcoracoid bursitis of the right shoulder, sinus symptoms, bronchitis and elevated blood pressure readings.

3.  Then readjudicate the claims on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

